Citation Nr: 9913202	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-25 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The record in this case indicates that the veteran filed the 
initial application for service connection for arthritis in 
September 1945.  The claim was denied in November 1945 and 
not appealed. In September 1948 the RO, in essence, advised 
the veteran that it had affirmed the previous rating 
determination regarding arthritis.  In September 1997 the RO 
determined that the veteran had submitted new and material 
evidence. The claim was reopened and service connection was 
again denied.


FINDING OF FACT

The veteran's arthritis of multiple joints including the 
right knee, initially manifested well after service, has not 
been linked by competent evidence to his active service 
wherein knee pain complaints were reported and arthritis 
though mentioned was not confirmed as having been present in 
service, nor was arthritis shown within the first year after 
service.


CONCLUSION OF LAW

Arthritis was not incurred or aggravated during active 
service and may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991);  
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record of the veteran's enlistment examination indicates 
no history of arthritis or any knee disorder.  Service 
medical records indicate that April 1943 X-rays of the 
veteran's right knee failed to reveal any evidence of 
pathological change in the bones or joints.  X-rays taken in 
July 1944 were interpreted as showing early osteoarthritic 
changes about the right knee joint with no bone or joint 
pathology around the left joint.  A June 1945 note documented 
the veteran's complaints of chronic aches and pains in both 
knees for the prior three years.  Examination at that time 
revealed no swelling, tenderness or deformities.  X-rays of 
both knees showed no evidence of bone pathology.  In July 
1945 the veteran complained of pain in the right knee, ankles 
and back for the prior three years.  Physical examination was 
essentially negative, a diagnosis of arthritis, chronic, 
right knee, ankles and back was provided and it was noted 
that the condition existed prior to enlistment.  The veteran 
continued to complain of pain on the next day but the 
examiner noted that objective signs were lacking.  The record 
of the veteran's separation examination in August 1945 notes 
no subjective complaints in a history of chronic arthritis of 
the right knee, the ankles and back and reports on 
examination of the spine and extremities that there was no 
evidence of right knee dysfunction and that motion was free 
and unlimited.  No notation regarding the claimed condition 
was included in the summary of defects.

Included in the record are letters written by veteran to his 
parents during active duty service which indicate that the he 
was being treated for complaints related to his knee.

A written statement from a fellow veteran dated in late 1947 
indicated that the veteran made frequent and regular trips to 
sick bay for treatment of his right shoulder, and the doctors 
indicated that arthritis was his ailment.

In a 1971 application for VA benefits, the veteran mentioned 
arthritis of the neck, back, knees, and hands and reported 
that he has seen a Dr. Ferguson in 1957 for treatment.  The 
record indicates that the veteran sought treatment at the 
Orange County Medical Center in April of 1974.  The veteran 
reported that he had been hospitalized 2 or 3 times during 
World War II for his arthritis, once for 15 days and once for 
10 days.  He gave a history of being advised by a local 
physician 15 years prior that he had deteriorating arthritis 
in his neck.  His complaints were for pain in his knees, 
neck, feet, shoulders and right hand.  No treatment notes or 
diagnoses were provided.

Portions of the May 1974 notes from the same clinic are 
illegible.  The examiner observed evidence of degenerative 
joint disease in the spine and left hand.  Soft tissue 
swelling was observed in the right hand.  The impression was 
degenerative disc disease, cervical spine and degenerative 
joint disease in both hands.  No notation regarding either 
knee is noted.  X-rays revealed normal views of the hands and 
cervical spondylosis involving C5-C6 and C6-C7.

The veteran reported treatment for arthritis in 1974 when he 
underwent a VA examination in February 1975.  The examiner 
found full, active range of motion of the lumbar spine with 
pain at the extremes; full active range of motion for both 
knees, both wrists and all digits, and both ankles and feet.  
Both knees were found to be stable without evidence of 
effusion.  The diagnoses were: 1.) degenerative disease of 
the cervical spine; 2.) arthralgia, hands and feet; and 3.) 
degenerative arthritis, both knees.

Letters from two private physicians indicate that the veteran 
was being treated for various disorders including 
degenerative arthritis in 1986-87.

Private medical records from Dr. H. S. indicate that the 
veteran was treated on five occasions in 1993 and 1994 for 
complaints of hand and/or knee pain.  In February 1994 the 
veteran fell hitting his head, knees and hands.  In May 1995 
he was treated for a locked knee.  Examination indicated mild 
swelling, stable knee, and an intact prosthesis.  October 
1995 records indicate complaints of pain in both thumbs and 
knees, but the examiner's notes are illegible.

The veteran underwent a VA examination in July 1996.  The 
report indicates that the examiner's review of the claims 
file in conjunction with the examination indicated no 
evidence of arthritis while on active duty.  The veteran 
complained of pain in the neck, thumbs, knees, feet, hips and 
right shoulder at the time of the examination.  The examiner 
noted that the veteran had a Salsitic implant in his right 
thumb and his left knee was status post total joint 
arthroplasty.

The examiner made numerous findings of arthritic joint 
conditions upon examination.  The impression was generalized 
osteoarthritis involving the cervical spine, lumbosacral 
spine, hands, right shoulder, hips, knees and feet 
bilaterally.  The examiner commented that the veteran's 
generalized arthritis was the result of the aging process and 
that there was no evidence that would indicate a 
rheumatologic disease that would be the cause of the 
veteran's current complaints.

X-rays of the cervical spine revealed osteopenia, 
degenerative change and degenerative disc disease.  The x-ray 
report of the right shoulder revealed a degenerative change 
and osteopenia.  Hip x-rays revealed calcification deep 
vessels, osteopenia and degenerative change hips.  Foot x-
rays revealed osteopenia and minor degenerative change first 
metatarsal phalangeal joints.  X-rays of the lumbosacral 
spine indicated diffuse dense calcification deep vessels, 
degenerative change lumbar spine and compression fracture 
deformities T11 through L1.  Knee x-rays revealed osteopenia, 
minor degenerative change right knee with narrowing of the 
medial joint space, and total knee replacement in good 
anatomic position.  

In September 1997 the veteran submitted a letter from Dr. K. 
K., a private doctor of internal medicine.  Dr. K. K. stated 
the veteran had been under his care for 4 months and based 
upon his review of the veteran's records that included a July 
1944 X-ray report and the history of treatment during active 
service including June 1945 for bilateral knee pain it was 
his opinion that the veteran's osteoarthritis began during 
active service.  Dr. K. K. followed up with a letter in 
October 1997 indicating that he had reviewed the veteran's 
service medical records and it was his opinion that it was as 
likely as not the veteran's arthritis began in service.  The 
physician opined that the veteran's period without symptoms 
would be consistent with early osteoarthritis.

The veteran underwent a VA examination in February 1998.  The 
examiner summarized his review of the claims file and 
indicated that the record therein indicates repeated 
subjective complaints of knee pain, but no consistent 
objective finding of abnormality.  He also stated that the 
service medical records contained no evidence of arthritis 
involving the neck, hands, feet, hips or right shoulder.

Examination revealed numerous sites of osteoarthritis.  The 
examiner's impression was generalized osteoarthritis 
involving cervical spine, lumbosacral spine, hands, right 
shoulder, hips, knees and feet bilaterally.  The examiner 
commented that based on his review of the file it was his 
opinion that the veteran's osteoarthritis was a result of the 
aging process.  In support of his opinion he pointed out that 
there is no history of any significant musculoskeletal injury 
while on active duty.  Furthermore, the incidence of 
osteoarthritis rises with age and is extremely high with 
individuals approaching 90 years of age and the record 
indicated no significant abnormal findings at the time of 
discharge.  The examiner stated that even if the veteran did 
complain of arthralgia of the knee in the military, it was 
insignificant and did not contribute to the diffuse 
generalized arthritis picture seen in the veteran at the time 
of the examination.

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The appellant will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (1998).

Service connection can also be granted for certain chronic 
diseases if they become manifest to a degree of 10 percent or 
more within one year of separation from active service.  38 
U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) 
(1998).

The fulfillment of the statutory duty to assist in the 
development of a well-grounded claim includes providing 
additional VA examinations by a specialist when recommended, 
and conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Arthralgia is defined as "pain in a joint."  Dorland's 
Illustrated Medical Dictionary 1042 (28th ed. 1994).


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim that is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The veteran has been 
provided two recent examinations and the RO has requested 
that the veteran provide the relevant evidence including the 
statements of doctors who have treated the veteran.  The 
Board acknowledges that the July 1996 VA examination revealed 
that the veteran had undergone total replacement of the left 
knee, a thumb implant procedure, and suffered a traumatic 
injury resulting in evidence of compression fracture of the 
lumbosacral spine.  There are no records relating to any of 
these events in the file and the veteran has never mentioned 
these matters during the pursuit of his claim.  However, the 
service medical records indicate, and the medical opinions of 
record agree, that the only joint for which there is any 
evidence in service is the right knee.  The Board is 
therefore satisfied that all facts relevant to the issue of 
service connection for arthritis have been developed, and 
that no further assistance is required in order to satisfy 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).  The veteran has mentioned a physician's finding of 
arthritis of the cervical spine in the mid 1950's.  However 
he does not indicate there is probative nexus evidence in 
records of remote treatment that are not now of record.  Nor 
does he indicate other follow up treatment for other joints.  
Nor does the veteran or his representative argue that such 
records are likely available. 

The Board has noted a statement of the fellow veteran but 
must point out that the veteran's service medical records do 
not show that he sought treatment for his right shoulder.  
This and medical diagnosis of arthritis of the right shoulder 
in service is unsupported by the service medical records and 
such has not been advanced by the veteran.  Therefore the 
Board does not assign any probative weight to this statement.  

The service medical record dated July 1945 reports that the 
veteran's condition existed prior to service.  However, the 
Board finds that the presumption of soundness upon entry into 
service is not overcome by clear and unmistakable evidence to 
the contrary as although the enlistment examination fails to 
note any such condition and the veteran certified at the time 
of enlistment that he was not concealing any disability.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304 (1998).  
Further, preexisting disability has not been relied on as a 
basis for denying the claim.

The Board has considered the conflicting opinions of the VA 
examiner and Dr. K. K. regarding the onset of the veteran's 
arthritis and finds the opinion of the VA examiner more 
probative for several reasons.  The VA examiner focused upon 
the inquiry critical to this appeal as evidenced at the 
beginning of the July 1996 report where he stated that the 
purpose of his review and examination was to determine 
whether or not the veteran had arthritis and then to comment 
as to whether or not the arthritis was the same condition 
shown in the veteran's service medical records.  The VA 
examiner's opinion is accompanied by a detailed report of 
review of the claims file, physical examination and radiology 
interpretations focused on this purpose.

In contrast, there is no evidence that Dr. K. K.'s opinion 
letters are based upon anything but a history provided by the 
veteran and review of the service medical records.  Dr. K. K. 
indicated that the veteran had been under his care for 
several months, yet he refers to no records of examination or 
treatment in his opinion letters.  Further, there is no 
evidence that Dr. K. K. ever ordered radiology studies, 
inspected reports of VA examinations or radiology reports, or 
examined the veteran prior to offering his opinion.  The 
physician focused upon the 1944 X-ray report but did not 
appear to account persuasively for the subsequent 
nonconfirmation of right knee arthritis in service or any 
significant interval in symptoms during the years after 
service.  

The Board also notes that the VA examiner acknowledged the 
service medical records with findings inconsistent with his 
opinion.  It is apparent that he weighed the evidence and 
resolved the inconsistencies to arrive at his conclusion.  In 
contrast, Dr. K. K. referenced the records only in a very 
general fashion and failed to reconcile his conclusion in the 
face of inconsistent evidence.  It should be noted that the 
veteran's claim was denied initially late 1945 on the basis 
that arthritis was not shown on the last examination in 
service and that after his letter of February 1946 that 
mentioned knee pain was received he did not respond to a RO 
letter asking for medical treatment information.  His claim 
in 1948 did not mention any treatment for arthritis and the 
next pertinent communication was more than 20 years 
thereafter.  Dr. K. K. in the October 1997 statement appears 
to rely on the veteran's history of progressive knee pain 
since service, a history that may be reasonably questioned.

Therefore, from the perspective of ultimate weight, the VA 
examinations most recently in 1998 can reasonably be accorded 
significant probative weight as they were based upon a 
consideration of the circumstances of the veteran's service 
in light of history reported by the veteran.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  The VA examiner on two 
occasions reviewed the veteran's complete medical evidentiary 
record and noted the factors weighing against service 
connection for arthritis.  Neither of the VA opinions is 
arguably favorable and the conclusions of the VA examiner 
appear to have been based on a fair consideration of the 
material evidence, and to reflect significant knowledge and 
skill in analysis of the pertinent data.  The examiner was 
also aware of the favorable opinion from Dr. K. K. when asked 
to once again review the claim in 1998 and the Board 
believes, for reasons noted previously, that the VA examiner 
offered persuasive rationale against the opinion of the 
veteran's treating physician.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  As with any piece of evidence, the 
evidentiary weight to be attached to any opinion is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  


ORDER

Entitlement to service connection for arthritis is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

